DAVID BURCHARD
CHAPTER 13 TRUSTEE
P.O. BOX 8059
FOSTER CITY, CA 94404
(650) 345-7801 FAX (650) 345-1514
(707) 544-5500 FAX (707) 544-0475


                                    UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF CALIFORNIA


   In re:                                                           Chapter 13
                                                                    Case No: 19-30413 HLB
   ROBERT DARRELL and EILEEN REGINA                                 Date:    August 21, 2019
   CARDER                                                           Time:    11:10 AM
   140 CARMEL AVENUE                                                Ctrm:    450 GOLDEN GATE AVENUE
   PACIFICA, CA 94044
                                                                             16th FLOOR - COURTROOM #19
                                                                             SAN FRANCISCO, CA 94102-
                                      Debtor(s)


                        MOTION OF CHAPTER 13 TRUSTEE, DAVID BURCHARD,
                           TO DISMISS CASE PRIOR TO CONFIRMATION

TO: THE ABOVE-NAMED DEBTOR(S) AND TO DEBTOR(S)’ ATTORNEY OF RECORD HEREIN:

The Chapter 13 Trustee, DAVID BURCHARD, moves the Court for an order, dismissing this case for cause(s) for
the reasons set forth below.

1. This Court has jurisdiction over this matter pursuant to Federal Rules of Bankruptcy Procedure 9013 and 9014,
and Bankruptcy Local Rules 9013-1 and 9014-1. This is a core proceeding under 28 U.S.C. § 157(b)(2)(A).

2. This Motion is based upon all documents and records on file, together with this Motion, Declaration and any
such additional documents, records and evidence which may be presented.

3. Debtor(s) filed for bankruptcy under Chapter 13 on 04/16/2019.

4. This motion for dismissal is made for cause pursuant to:

11 U.S.C. § 1307(c)(1) as there is unreasonable delay that is prejudicial to creditors.
11 U.S.C. § 1307(c)(4) as Debtor(s) failed to make timely payments to the Trustee. As of the date of this motion,
$1,056.00 is in default under the Chapter 13 Plan.

5. The cause to dismiss this case exists as it is in the best interests of creditors and the bankruptcy estate. The
Trustee therefore requests the Court enter an order dismissing this case.

If you wish to oppose dismissal of this Chapter 13 case, you or your attorney must file a timely opposition to this
motion no later than fourteen (14) days before the hearing set forth in the accompanying Notice of Motion. You
or your attorney must also appear at the hearing date listed in the notice and present argument in opposition to this
motion.

DATED:      July 23, 2019                                   DAVID BURCHARD
                                                            DAVID BURCHARD, Chapter 13 Trustee
    Case: 19-30413          Doc# 15      Filed: 07/23/19       Entered: 07/23/19 10:26:49            Page 1 of 5
DAVID BURCHARD
CHAPTER 13 TRUSTEE
P.O. BOX 8059
FOSTER CITY, CA 94404
(650) 345-7801 FAX (650) 345-1514
(707) 544-5500 FAX (707) 544-0475



                                   UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF CALIFORNIA



   In re:
                                                                   Chapter 13
   ROBERT DARRELL and EILEEN REGINA                                Case No: 19-30413 HLB
   CARDER                                                          Date:    August 21, 2019
   140 CARMEL AVENUE                                               Time:    11:10 AM
   PACIFICA, CA 94044                                              Ctrm:    450 GOLDEN GATE AVENUE
                                                                            16th FLOOR - COURTROOM #19
                                                                            SAN FRANCISCO, CA 94102-
                                     Debtor(s)



                        DECLARATION IN SUPPORT OF CHAPTER 13 TRUSTEE,
                          DAVID BURCHARD’S, MOTION TO DISMISS CASE
                                  PRIOR TO CONFIRMATION



I am the custodian and/or keeper of the business records referenced herein and, as such, I am qualified to certify
the authenticity thereof. Additionally, I have personal knowledge of the matters stated in the Declaration. If
called upon as a witness, I could and would competently testify to the facts contained herein.
After reviewing the books, records and files of the above-referenced Debtor(s), I make the following
Declarations:

1. Debtor(s) filed the instant bankruptcy petition on 04/16/2019. There is unreasonable delay towards plan
confirmation that is prejudicial to creditors.

2. As of the date hereof, the following fact(s) exists as cause for dismissal:


            X      Failure to make required payments to the Trustee. $1,056.00 is in default under Ch. 13 Plan.
                   Failure to attend Section 341 Meeting of Creditors scheduled on
            X      Failure to respond to Trustee’s requests – see attachment “A”.


       I declare under penalty of perjury that the foregoing is true and correct and that this Declaration was
executed on July 23, 2019 in Foster City, California.


Dated: July 23, 2019                                       DAVID BURCHARD
                                                           DAVID BURCHARD, Chapter 13 Trustee

    Case: 19-30413         Doc# 15       Filed: 07/23/19      Entered: 07/23/19 10:26:49          Page 2 of 5
                                        CERTIFICATE OF SERVICE


I am over the age of 18 years and not a party to this action. I am employed by the Trustee whose business address
is 1065 E. Hillsdale Blvd., Suite #200, Foster City, CA. On the date set forth below, I served a true and correct
copy of the Motion of Chapter 13 Trustee, David Burchard, to Dismiss Case Prior to Confirmation, the
Declaration in Support of Chapter 13 Trustee, David Burchard’s Motion to Dismiss Case Prior to
Confirmation and this Certificate of Service, on the persons listed below by following our ordinary business
practice for service, which is either deposited in the ordinary course of business with the U.S. Postal Service by
first class mail or served by electronic transmission from the Court, if applicable. I declare under penalty of
perjury under the laws of the United States of America that the foregoing is true and correct.


         ROBERT DARRELL and EILEEN REGINA CARDER
         140 CARMEL AVENUE
         PACIFICA, CA 94044



The following recipients have been served via Court’s Notice of Electronic Filing:

         WILLIAM F MCLAUGHLIN
         mcl551@aol.com




Dated:    July 23, 2019                               ROSA GARCIA
                                                      ROSA GARCIA




   Case: 19-30413         Doc# 15      Filed: 07/23/19      Entered: 07/23/19 10:26:49          Page 3 of 5
DAVID BURCHARD
CHAPTER 13 TRUSTEE
P.O. BOX 8059
FOSTER CITY, CA 94404
(650) 345-7801 FAX (650) 345-1514
(707) 544-5500 FAX (707) 544-0475


                               UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF CALIFORNIA


In re:                                                     Case No.: 19-30413 HLB
     ROBERT DARRELL and EILEEN REGINA                      Chapter 13
     CARDER
     140 CARMEL AVENUE
     PACIFICA, CA 94044                                    ATTACHMENT “A”




                                  Debtor(s)




The Trustee made the following requests at least 30 days prior to the filing date of the instant motion :

1. The debtor’s plan was filed after the Voluntary Petition was filed and has not been served on all
   creditors. Trustee requested the plan be served on all creditors with 28 days’ notice, and a
   certificate of service evidencing service of the plan be filed with the Court. The debtor has failed to
   file a certificate of service evidencing service of the plan.

2. Section 2.02 of the debtor’s plan provides for submission of a lump-sum payment; however, the
   debtor has not provided where the estimated proceeds of $300,000.00 are to come from. Trustee
   requested an amended plan which provides for where the estimated proceeds of $300,000.00 are to
   come from. The debtor has failed to file an amended plan.

3. Schedule D lists a debt to the Internal Revenue Service, which has been omitted from the debtor’s
   plan. Trustee requested an amended plan that provides accurate treatment of all of the debtor’s
   secured debts. The debtor has failed to file an amended plan.

4. Per Section 3.07 of the debtor’s plan, this is a conduit plan; however, the debtor has not provided the
   required Class 1 Checklist (Form NDC 1-3) and the Authorization to Release Information to Trustee
   Regarding Secured Claims Being Paid by the Trustee (Form NDC 1-4). Trustee requested these
   forms be provided within 14 days of the filing of the petition. The debtor has failed to provide these
   documents.

5. Section 3.12 of the debtors’ plan reflects $0.00 in priority claims to be paid through the plan;
   however Schedule E/F reflects $6,788.00. Trustee requested amended documents which resolve this
   discrepancy. The debtor has failed to amend the necessary documents.



   Case: 19-30413       Doc# 15      Filed: 07/23/19     Entered: 07/23/19 10:26:49        Page 4 of 5
6. Section 3.14 of the debtor’s plan reflects no general unsecured claims; however, per Schedule E/F
   $1,471.00 is owed to general unsecured creditors. Trustee requested amended documents which
   resolve this discrepancy. The debtor has failed to amend the necessary documents.

7. Section 3.14 of the debtor’s plan is not clear as to whether it is a 100% “pot” or “percent” plan.”
   Trustee requested an amended plan which identifies whether it is a “percent plan” or a “pot plan.”
   The debtor has failed to file an amended plan.

8. Schedule A/B reflects the value of the real property located at 140 Carmel Avenue, Pacifica,
   California as $850,000.00. Trustee requested an explanation of how this value was arrived. The
   debtor has failed to provide the requested documentation.

9. Trustee requested verification of the debtor’s qualifications for a homestead exemption of
   $175,000.00. The debtor has failed to provide the requested verification.

10. Schedule E/F lists creditors that were not listed in the Creditor Matrix (LVNV Funding LLC); as
    such, it appears that not all creditors received proper notice of the Chapter 13 proceeding. Trustee
    requested an amended Creditor Matrix and verification that all creditors have been properly noticed.
    The debtor has failed to file the requested documentation.

11. Trustee requested the debtor file the Rights and Responsibilities of Chapter 13 Debtors and Their
    Attorneys. The debtor has failed to file this document.

12. Trustee requested a Statement of Attorney Compensation Pursuant to Rule 2016(b). The debtor has
    failed to file this document.

13. Trustee requested an Application for Approval of Attorney Fees be filed. The debtor has failed to
    file this document.

14. Trustee requested verification of income from retirement and social security income in the amount of
    $6,326.00. The debtor has failed to provide the requested verification.

15. Trustee requested a signed copy of the debtor’s 2018 filed federal income tax return. The debtor has
    failed to provide the requested document.




   Case: 19-30413       Doc# 15     Filed: 07/23/19    Entered: 07/23/19 10:26:49        Page 5 of 5
